Erik Nelson, Sr. Securities Counsel Allianz Investment Management LLC 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone: (763) 765-7453 June 29, 2010 VIA EDGAR Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet NE Washington, DC 20549 Re: Registration Statement on Form N-14 for Combination of Certain Series of the Allianz Variable Insurance Products Trust (the "Trust") (SEC File Nos.333-83423 and 811-09491) with and into Corresponding Series of the Trust Dear Sir/Madam: Accompanying this letter for filing is one copy of the Trust's Registration Statement on Form N-14. This registration statement relates to the proposed combination of certain series of the Trust with and into corresponding series of the Trust.Exhibits not included in this filing will be filed by amendment. Pursuant to Form N-14, General Instruction B, and Rule 24f-2, no filing fee is due upon the filing of this registration statement. Pursuant to Rule 488 under the Securities Act of 1933, as amended, this registration statement will become effective automatically on the thirtieth day after the date upon which it is filed. Please contact me at the above telephone number or e-mail address if you have any questions concerning this filing. Thanks you for your assistance. Sincerely, Allianz Variable Insurance Products Trust By: /s/ Erik Nelson
